Exhibit Rackspace Hosting Continues to Expand with State-of-the-Art Data Center Hosting Specialist and DuPont Fabros Continue Successful Relationship SAN ANTONIO – August 4, 2009 — Rackspace® Hosting, (NYSE: RAX), the world’s leader in hosting, today announced plans to begin operating a new data center facility in the Chicago area. Rackspace will lease approximately 36,700 square feet of raised floor space, consisting of 5.633 megawatts of available critical load, from a subsidiary of DuPont Fabros Technology, Inc. (NYSE: DFT) a leading owner, developer, operator and manager of wholesale data centers in the United States.
